Citation Nr: 1717678	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for hypertension.  

2. Whether new and material evidence has been presented to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for drug reaction to include nausea, confusion, seizures, hallucinations, hives, redness in the pelvic area, shortness of breath, agitation, and anxiety.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to August 1982. 

These appeals come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board remanded the issues in July 2016.  However, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

On remand, several of the Veteran's claims were granted, resulting in a 100 percent rating since 2007.  If she wishes to withdraw these claims, since she is now in receipt of full benefits, she should advise the RO.

The Board regrets the delay, but finds another remand is necessary.  In July 2016, the Board instructed the RO to obtain an authorization from the Veteran to acquire records from Norfolk General Hospital in Norfolk, Virginia since July 2014.  In September 2016, the Veteran filled out an authorization form; however, there is no indication the RO ever actually attempted to obtain the records.  As such, the Board finds that another remand is necessary to comply with the July 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, on her September 2016 authorization form, the Veteran indicated she received treatment from Dr. D. Kreger, Dr. J. Newby, Dr. K. Newby, Dr. C.A. Silva, Dr. L.D. Britt, and Dr. E. Feliberti.  As such, the RO should try to associate these records with the Veteran's claim file.  
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete new release forms so the RO can request her records from Norfolk General Hospital in Norfolk, Virginia since July 2014 and for Dr. D. Kreger, Dr. J. Newby, Dr. K. Newby, Dr. C.A. Silva, Dr. L.D. Britt, and Dr. E. Feliberti.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

2. Then, after any other development deemed necessary is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

